Case 8:18-cr-00478-JSM-AAS Document 27 Filed 02/27/19 Page 1 of 21 PagelD 75

eds
/ o’*é,,
AF Approval hy Chief Approval__-_
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

V. CASE NO. 8:18-cr-478-T-30AAS
CHAD MICHAEL OVEREND

PLEA AGREEMENT

Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Maria Chapa Lopez, United States Attorney for the Middle District of Florida,
and the defendant, Chad Michael Overend, and the attorney for the defendant,
Geoffrey Cox, Esquire, mutually agree as follows:

A. Particularized Terms

1. Count(s) Pleading To

The defendant shall enter a plea of guilty to Count One of the
Indictment. Count One charges the defendant with being a felon in possession of
firearms and ammunition, in violation of 18 U.S.C. § 922(g)(1).
2. Maximum Penalties
Count One carries a maximum sentence of ten years imprisonment,
a fine of not more than $250,000, a term of supervised release of not more than
three years, and a special assessment of $100 per felony count for individuals.

With respect to certain offenses, the Court shall order the defendant to make

— fe ()
Defendant's Initials ( 4(/
Case 8:18-cr-00478-JSM-AAS Document 27 Filed 02/27/19- Page 2 of 21 PagelD 76

restitution to any victim of the offense(s), and with respect to other offenses, the
Court may order the defendant to make restitution to any victim of the offense(s),
or to the community, as set forth below.
3. Elements of the Offense(s)
The defendant acknowledges understanding the nature and elements
of the offense(s) with which defendant has been charged and to which defendant

is pleading guilty. The elements of Count One are:

First: The Defendant knowingly possessed firearms and
ammunition in or affecting interstate and foreign commerce;
and

Second: Before possessing firearms and ammunition, the Defendant

had been convicted of a felony—a crime punishable by
imprisonment for more than one year.

4. No Further Charges
If the Court accepts this plea agreement, the United States
Attorney's Office for the Middle District of Florida agrees not to charge defendant
with committing any other federal criminal offenses known to the United States
Attorney's Office at the time of the execution of this agreement, related to the

conduct giving rise to this plea agreement.

Defendant’s Initials

 
Case 8:18-cr-00478-JSM-AAS Document 27 Filed 02/27/19 Page 3 of 21 PagelD 77

5, Guidelines Sentence
Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States will

recommend to the Court that the defendant be sentenced within the defendant’s
applicable guidelines range as determined by the Court pursuant to the United
States Sentencing Guidelines, as adjusted by any departure the United States has
agreed to recommend in this plea agreement. The parties understand that such a
recommendation is not binding on the Court and that, if it is not accepted by this
Court, neither the United States nor the defendant will be allowed to withdraw
from the plea agreement, and the defendant will not be allowed to withdraw from
the plea of guilty.

6. Acceptance of Responsibility - Three Levels

 

At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted, the
United States will not oppose the defendant's request to the Court that the
defendant receive a two-level downward adjustment for acceptance of
responsibility, pursuant to USSG §3E1.1(a). The defendant understands that this
recommendation or request is not binding on the Court, and if not accepted by
the Court, the defendant will not be allowed to withdraw from the plea.

Further, at the time of sentencing, if the defendant's offense level

prior to operation of subsection (a) is level 16 or greater, and if the defendant

ny 7

Defendant’s Initials (04 3
Case 8:18-cr-00478-JSM-AAS Document 27 Filed 02/27/19 Page 4 of 21 PagelD 78 -

complies with the provisions of USSG §3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG §3E1.1(b) for a downward adjustment of one additional level.
The defendant understands that the determination as to whether the defendant
has qualified for a downward adjustment of a third level for acceptance of
responsibility rests solely with the United States Attorney for the Middle District
of F lorida, and the defendant agrees that the defendant cannot and will not
challenge that determination, whether by appeal, collateral attack, or otherwise.
fe Low End
At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted, the
United States will not oppose the defendant's request to the Court that the
defendant receive a sentence at the low end of the applicable guideline range, as_
calculated by the Court. The defendant understands that this recommendation or
request is not binding on the Court, and if not accepted by the Court, the
defendant will not be allowed to withdraw from the plea.
8. Cooperation - Substantial Assistance to be Considered
Defendant agrees to cooperate fully with the United States in the

investigation and prosecution of other persons, and to testify, subject to a

Defendant’s Initials CAG / 4
Case 8:18-cr-00478-JSM-AAS Document 27 Filed 02/27/19 Page 5 of 21 PagelD 79 -

prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the charges
in this case and other matters, such cooperation to further include a full and
complete disclosure of all relevant information, including production of any and
all books, papers, documents, and other objects in defendant's possession or
control, and to be reasonably available for interviews which the United States
may require. If the cooperation is completed prior to sentencing, the government
agrees to consider whether such cooperation qualifies as "substantial assistance"
in accordance with the policy of the United States Attorney for the Middle
District of Florida, warranting the filing of a motion at the time of sentencing
recommending (1) a downward departure from the applicable guideline range
pursuant to USSG §5K1.1, or (2) the imposition of a sentence below a statutory
minimum, if any, pursuant to 18 U.S.C. § 3553(e), or (3) both. Ifthe cooperation
is completed subsequent to sentencing, the government agrees to consider
whether such cooperation qualifies as "substantial assistance" in accordance with
the policy of the United States Attorney for the Middle District of Florida,
warranting the filing of a motion for a reduction of sentence within one year of
the imposition of sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the
defendant understands that the determination as to whether "substantial |

assistance" has been provided or what type of motion related thereto will be filed,

~ Lf
Defendant’s Initials CO ( 5
Case 8:18-cr-00478-JSM-AAS Document 27 Filed 02/27/19 Page 6 of 21 PagelD 80

if any, rests solely with the United States Attorney for the Middle District of
Florida, and the defendant agrees that defendant cannot and will not challenge
that determination, whether by appeal, collateral attack, or otherwise.
9. Use of Information - Section 1B1.8
Pursuant to USSG §1B1.8(a), the United States agrees that no self-
incriminating information which the defendant may provide during the course of
defendant's cooperation and pursuant to this agreement shall be used in
determining the applicable sentencing guideline range, subject to the restrictions
and limitations set forth in USSG §1B1.8(b).
10. Forfeiture of Assets
The defendant agrees to forfeit to the United States immediately and
voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), whether in the
possession or control of the United States, the defendant or defendant's nominees,
The assets to be forfeited specifically include, but are not limited to,
the following:
e a Yimeng shotgun
e Savage Arms Corporation/Stevens J. Company 12 gauge

shotgun

Defendant’s Initials _\ ial ) 6
Case 8:18-cr-00478-JSM-AAS Document 27 Filed 02/27/19 Page 7 of 21 PagelD 81

e Savage Arms Corporation/Stevens J. Company .410 gauge
shotgun

e Winchester shotgun

e Gecado pistol

e 5 rounds of Winchester 20 gauge ammunition

e Srounds of Winchester 12 gauge ammunition

e 2rounds of Winchester .25 caliber ammunition

e 3 rounds of Federal .25 caliber ammunition,

The defendant agrees and consents to the forfeiture of these assets
pursuant to any federal criminal, civil judicial or administrative forfeiture action.
The defendant also agrees to waive all constitutional, statutory and procedural
challenges (including direct appeal, habeas corpus, or any other means) to any
forfeiture carried out in accordance with this Plea Agreement on any grounds,
including that the forfeiture described herein constitutes an excessive fine, was not
properly noticed in the charging instrument, addressed by the Court at the time of
the guilty plea, announced at sentencing, or incorporated into the judgment.

‘The defendant admits and agrees that the conduct described in the
Factual Basis below provides a sufficient factual and statutory basis for the
forfeiture of the property sought by the government. Pursuant to Rule 32.2(b)(4),

the defendant agrees that the preliminary order of forfeiture will satisfy the notice

~ nw 4
7

Defendant’s Initials _— i 7
Case 8:18-cr-00478-JSM-AAS Document 27 Filed 02/27/19 Page 8 of 21 PagelD 82

requirement and will be final as to the defendant at the time it is entered. In the
event the forfeiture is omitted from the judgment, the defendant agrees that the
forfeiture order may be incorporated into the written judgment at any time
pursuant to Rule 36.

The defendant agrees to take all steps necessary to identify and
locate all property subject to forfeiture and to transfer custody of such property to
the United States before the defendant’s sentencing. The defendant agrees to be
interviewed by the government, prior to and after sentencing, regarding such
assets and their connection to criminal conduct. The defendant further agrees to
be polygraphed on the issue of assets, if it is deemed necessary by the United
States. The defendant agrees that Federal Rule of Criminal Procedure 11 and
USSG § 1B1.8 will not protect from forfeiture assets disclosed by the defendant as
part of the defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the defendant’s
sentencing. In addition to providing full and complete information about
forfeitable assets, these steps include, but are not limited to, the surrender of title,
the signing of a consent decree of forfeiture, and signing of any other documents
necessary to effectuate such transfers. To that end, the defendant agrees to make

a full and complete disclosure of all assets over which defendant exercises control

Defendant’s Initials ae, , 8
Case 8:18-cr-00478-JSM-AAS Document 27 Filed 02/27/19 Page 9 of 21 PagelD 83

directly or indirectly, including all assets held by nominees, to execute any
documents requested by the United States to obtain from any other parties by
lawful means any records of assets owned by the defendant, and to consent to the
release of the defendant’s tax returns for the previous five years. The defendant
agrees to be interviewed by the government, prior to and after sentencing,
regarding such assets and their connection to criminal conduct.

The defendant agrees that the United States is not limited to
forfeiture of the property specifically identified for forfeiture in this Plea
Agreement. Ifthe United States determines that property of the defendant
identified for forfeiture cannot be located upon the exercise of due diligence; has
been transferred or sold to, or deposited with, a third party; has been placed
beyond the jurisdiction of the Court; has been substantially diminished in value;
or has been commingled with other property which cannot be divided without
difficulty; then the United States shall, at its option, be entitled to forfeiture of any
other property (substitute assets) of the defendant up to the value of any property
described above. The Defendant expressly consents to the forfeiture of any
substitute assets sought by the Government. The defendant agrees that forfeiture
of substitute assets as authorized herein shall not be deemed an alteration of the

defendant's sentence.

Defendant’s Initials CO c 9
Case 8:18-cr-00478-JSM-AAS Document 27 Filed 02/27/19 Page 10 of 21 PagelD 84

Forfeiture of the defendant's assets shall not be treated as satisfaction
of any fine, restitution, cost of imprisonment, or any other penalty the Court may
impose upon the defendant in addition to forfeiture.

The defendant agrees that, in the event the Court determines that the
defendant has breached this section of the Plea Agreement, the defendant may be
found ineligible for a reduction in the Guidelines calculation for acceptance of
responsibility and substantial assistance, and may be eligible for an obstruction of
justice enhancement.

The defendant agrees that the forfeiture provisions of this plea
agreement are intended to, and will, survive the defendant, notwithstanding the
abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and assigns
until the agreed forfeiture, including satisfaction of any preliminary order of
forfeiture for proceeds.

B. Standard Terms and Conditions
1. Restitution, Special Assessment and Fine
The defendant understands and agrees that the Court, in addition to

or in lieu of any other penalty, shall order the defendant to make restitution to

5 co

Defendant’s Initials CO 10
Case 8:18-cr-00478-JSM-AAS Document 27 -Filed 02/27/19 Page 11 of 21 PagelD 85

any victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant to
make restitution to any victim of the offense(s), pursuant to 18 U.S.C. § 3663,
including restitution as to all counts charged, whether or not the defendant enters
a plea of guilty to such counts, and whether or not such counts are dismissed
pursuant to this agreement. The defendant further understands that compliance
with any restitution payment plan imposed by the Court in no way precludes the
United States from simultaneously pursuing other statutory remedies for
collecting restitution (28 U.S. C. § 3003(b)(2)), including, but not limited to,
garnishment and execution, pursuant to the Mandatory Victims Restitution Act,
in order to ensure that the defendant’s restitution obligation is satisfied.

On each count to which a plea of guilty is entered, the Court shall
impose a special assessment pursuant to 18 U.S.C. § 3013.

The defendant understands that this agreement imposes no
limitation as to fine.

Be Supervised. Release

The defendant understands that the offense(s) to which the

defendant is pleading provide(s) for imposition of a term of supervised release

upon release from imprisonment, and that, if the defendant should violate the

Defendant’s Initials C Os 11
Case 8:18-cr-00478-JSM-AAS Document 27 Filed 02/27/19 Page 12 of 21 PagelD 86

conditions of release, the defendant would be subject to a further term of
imprisonment.
3. Immigration Consequences of Pleading Guilty
The defendant has been advised and understands that, upon
couvdattan, a defendant who is not a United States citizen may be removed from
the United States, denied citizenship, and denied admission to the United States
in the future.
4, Sentencing Information
The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant factual
information, including the totality of the defendant's criminal activities, if any,
not limited to the count(s) to which defendant pleads, to respond to comments
made by the defendant or defendant's counsel, and to correct any misstatements
or inaccuracies. The United States further reserves its right to make any
recommendations it deems appropriate regarding the disposition of this case,
subject to any limitations set forth herein, if any.
5. Financial Disclosures
Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.

32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United States

Defendant’s Initials ' QO. 12
Case 8:18-cr-00478-JSM-AAS Document 27 Filed 02/27/19 Page 13 of 21 PagelD 87-

Attorney's Office within 30 days of execution of this agreement an affidavit
reflecting the defendant's financial condition. The defendant promises that his
financial sigieoseat and disclosures will be complete, accurate and truthful and
will include all assets in which he has any interest or over which the defendant
exercises control, directly or indirectly, including those held by a spouse,
dependent, nominee or other third party. The defendant further agrees to execute .
any documents requested ™ the United States needed to obtain from any third
parties any records of assets owned by the defendant, directly or through a
nominee, and, by the execution of this Plea Agreement, consents to the release of
the defendant's tax returns for the previous five years. The defendant similarly
agrees and authorizes the United States Attorney's Office to provide to, and
obtain from, the United States Probation Office, the financial affidavit, any of the
defendant's federal, state, and local tax returns, bank records and any other
financial information concerning the defendant, for the purpose of making any
recommendations to the Court and for collecting any assessments, fines,
restitution, or forfeiture ordered by the Court. The defendant expressly
authorizes the United States Attorney's Office to obtain current credit reports in
order to evaluate the defendant's ability to satisfy any financial obligation

imposed by the Court.

- f— (v
Defendant’s Initials i A) « 13
Case 8:18-cr-00478-JSM-AAS Document 27 Filed 02/27/19 Page 14 of 21 PagelD 88

6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to nor
bound by this agreement. The Court may accept or reject the agreement, or defer
a decision until it has had an opportunity to consider the presentence report
prepared by the United States Probation Office. The defendant understands and
acknowledges that, although the parties are permitted to make recommendations
and present arguments to the Court, the sentence will be determined solely by the
Court, with the assistance of the United States Probation Office. Defendant
further understands and acknowledges that any discussions between defendant or
defendant's attorney and the attorney or other agents for the government
regarding any recommendations by the government are not binding on the Court
and that, should any recommendations be rejected, defendant will not be
permitted to withdraw defendant's plea pursuant to this plea agreement. The
government expressly reserves the right to support and defend any decision that
the Court may make with regard to the defendant's sentence, whether or not such
decision is consistent with the government's recommendations contained herein.

7. Defendant's Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and authority

to impose any sentence up to the statutory maximum and expressly waives the

right to appeal defendant's sentence on any ground, including the ground that the

Defendant’s Initials C- CY, 14
Case 8:18-cr-00478-JSM-AAS Document 27 Filed 02/27/19 Page 15 of 21 PagelD 89

Court erred in determining the applicable guidelines range pursuant to the United
States Sentencing Guidelines, except (a) the ground that the sentence exceeds the
defendant's applicable guidelines range as determined by the Court pursuant to
the United States Sentencing Guidelines; (b) the ground that the sentence exceeds
the statutory maximum penalty; or (c) the ground that the sentence violates the
Eighth Amendment to the Constitution; provided, however, that if the
government exercises its right to appeal the sentence imposed, as authorized by
18 U.S.C. § 3742(b), then the defendant is released from his waiver and may
appeal the sentence as authorized by 18 U.S.C. § 3742(a).
8. Middle District of Florida Agreement
It is further understood that this agreement is limited to the Office of
the United States Attorney for the Middle District of Florida and cannot bind
other federal, state, or local prosecuting authorities, although this office will bring
defendant's cooperation, if any, to the attention of other prosecuting officers or
others, if requested.
9. Filing of Agreement
This agreement shall be presented to the Court, in open court or in
camera, in whole or in part, upon a showing of good cause, and filed in this

cause, at the time of defendant's entry of a plea of guilty pursuant hereto.

Defendant’s Initials CO ( 15
Case 8:18-cr-00478-JSM-AAS Document 27 Filed 02/27/19 Page 16 of 21 PagelD 90

10. Voluntariness
The defendant acknowledges that defendant is entering into this

agreement and is pleading guilty freely and voluntarily without reliance upon any
discussions between the attorney for the government and the defendant and
defendant's attorney and without promise of benefit of any kind (other than the
concessions contained herein), and without threats, force, intimidation, or coercion of
any kind. The defendant further acknowledges defendant's understanding of the
nature of the offense or offenses to which defendant is pleading guilty and the
elements thereof, including the penalties provided by law, and defendant's complete
satisfaction with the representation and advice received from defendant's undersigned
counsel (if any). The defendant also understands that defendant has the right to plead
not guilty or to persist in that plea if it has already been made, and that defendant has
the right to be tried by a jury with the assistance of counsel, the right to confront and

_ cross-examine the witnesses against defendant, the right against compulsory self-
incrimination, and the right to compulsory process for the attendance of witnesses to
testify in defendant's defense; but, by pleading guilty, defendant waives or gives up
those rights and there will be no trial. The defendant further understands that if
defendant pleads guilty, the Court may ask defendant questions about the offense or
offenses to which defendant pleaded, and if defendant answers those questions under

oath, on the record, and in the presence of counsel (if any), defendant's answers may

Defendant’s Initials CU \ 16

-
—
Case 8:18-cr-00478-JSM-AAS Document 27 Filed 02/27/19 Page 17 of 21 PagelD 91

later be used against defendant in a prosecution for perjury or false statement. ‘The
defendant also understands that defendant will be adjudicated guilty of the offenses to
which defendant has pleaded and, if any of such offenses are felonies, may thereby be
deprived of certain rights, such as the right to vote, to hold public office, to serve on a
jury, or to have possession of firearms.
11. Factual Basis

Defendant is pleading guilty because defendant is in fact guilty. The
defendant certifies that defendant does hereby admit that the facts set forth below are
true, and were this case to go to trial, the United States would be able to prove those
specific facts and others beyond a reasonable doubt.

FACTS

A confidential informant (CI) identified Chad Overend to law
enforcement officers as a convicted felon who was able to sell firearms. By phone, the
CI was able to set up a gun transaction with Overend.

On March 22, 2018, an undercover officer (UC) and the CI went to 8906
Lido Lane, Port Richey, FL, in the Middle District of Florida to consummate the
transaction. The CI and UC arrived at the residence and met Overend at the garage.
The UC and CI went into the garage and continued speaking with Overend. In the
garage, the UC negotiated for the purchase of four shotguns, a pistol, ammunition,

and miscellaneous firearm accessories for $680.

y

~

Cc

OC)

Defendant’s Initials Us 17
Case 8:18-cr-00478-JSM-AAS Document 27 Filed 02/27/19 Page 18 of 21 PagelD 92

The firearms Overend sold to the UC were: a Yimeng shotgun, a Savage
Arms Corporation/Stevens J. Company 12 gauge shotgun, a Savage Arms
Corporation/Stevens J. Company .410 gauge shotgun, a Winchester shotgun, and a
Gecado pistol. The ammunition Overend sold to the UC was: 5 rounds of Winchester
20 gauge ammunition, 5 rounds of Winchester 12 gauge ammunition, 2 rounds of
Winchester .25 ammunition, 2 round of Federal .25 ammunition, and 1 round
Federal .25 ammunition.
The firearms were manufactured in the following locations:
e Yimeng shotgun — China
e Savage Arms Corporation/Stevens J. Company 12 gauge shotgun
— Massachusetts
e Savage Arms Corporation/Stevens J. Company .410 gauge
shotgun — Massachusetts
e Winchester shotgun — Canada
e Gecado pistol —- Germany
The ammunition was manufactured in the following locations:
e 5Srounds Winchester 20 gauge ammunition — titinete,
Connecticut, or Massachusetts
e 5 rounds Winchester 12 gauge ammunition — Illinois,

Connecticut, or Massachusetts

Defendant’s Initials CO, 18
Case 8:18-cr-00478-JSM-AAS Document 27 Filed 02/27/19 Page 19 of 21 PagelD 93

2 rounds Winchester .25 ammunition — Illinois, Connecticut, or

Massachusetts
2 round Federal .25 ammunition — Minnesota, Idaho, or Missouri

1 round Federal .25 ammunition — casing manufactured in Idaho,

assembled in Minnesota

Thus, the firearms and ammunition must necessarily have traveled in

interstate or foreign commerce prior to the date of the UC’s purchase of the firearms

and ammunition from Overend.

At the time of the offense, Overend had been previously convicted of at

least one felony, that is, a crime punishable by a term of imprisonment of more than

one year, including:

1.

an

Dealing in stolen property, on or about October 26, 2001,

Fraudulent use of credit card, on or about March 6, 2003,

. Burglary, on or about March 6, 2003,
. Possession of burglary tools, on or about March 6, 2003,

. Driving while license revoked (felony — habitual), on or about

January 6, 2016,
Possession of methamphetamine, on or about January 6, 2016,
and

Driving while license revoked (felony — habitual), on or about

a -
Defendant’s Initials oe: c 19
Case 8:18-cr-00478-JSM-AAS Document 27 Filed 02/27/19 Page 20 of 21 PagelD 94

January 6, 2016.

The above is merely a brief summary of the events, some of the persons
involved, and other information relating to this case. It does not include, nor is it
intended to imclude, all of the events, persons involved, or other information relating
to this case.

12. Entire Agreement
This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea and no
other promises, agreements, or representations exist or have been made to the

defendant or defendant's attorney with regard to such guilty plea.

oy S

Defendant’s Initials i.) 20
Case 8:18-cr-00478-JSM-AAS Document 27 Filed 02/27/19 Page 21 of 21 PagelD 95

13. Certification
The defendant and defendant's counsel certify that this plea
agreement has been read in its entirety by (or has been read to) the defendant and

that defendant fully understands its terms.

 

 

 

atl eT KON
DATED this &7 — day of ' EDM x , 2019,
MARIA CHAPA LOPEZ
United States Attorney
V/A LLG teomnttetl. Dred tf
Chad Michael Overend (O/\ Callan L. Albritton
Defendant, ead , Assistant United States Attorney

  

ee 4
~ eel”

= Dobyahe Pde

Geoffrey Cox, Esquire Christopher F. Murray

Attorney for Defendant Assistant United States Attorney
Chief, Violent Crimes and Narcotics
Section

21
